10

11

12

13

14

15

16

17

18

19

20

21

FlLED

 

FETER KN|ETO

Attorney at Law MAR 2 U 2019

§§ §asrtf;§f§;ite 205 navistar-awarel°atr.=%“.;~.l
oePuFrEi.'€r'l¥

Sacramento, CA 95814
(916)444-7420; FAX: (916) 914-2357
emai|: pkmeto@sbcgloba|.net

|N THE UN|TED STATES D|STR|CT COURT

 

 

 

 

FOR THE EASTERN D|STR|CT OF CAL|FORNIA

UN|TED STATES OF AMER|CA, CASE NO. 2:18-CR-0142-JAM

P|aintiff, ST|PULAT|ON AND PROPOSED ORDER

MOD|FY|NG CONDlT|ONS OF RELEASE

vs.
|SA|AH ELlJAH COLE,

Defendant.

Defendant: |SA|AH ELlJAH COLE, through his attorneyl PETER KMETO,

and the United States of Americal through its counsel of recordl T|MOTHY H.
DELGADO, stipulate and agree to the following:

1. That while under Pretrial Release conditions ordered by the Hon.
ALL|SON CLA|RE, on July 18, 2018, Defendant has demonstrated the need for a more
structured approach to combating his drug addiction.

2. That the Special Conditions of Release ordered by the Hon. ALL|SON
CLA|RE, on July 18, 2018 be modified with the addition of the following conditions:

a. Defendant, |SA|AH ELlJAH COLE, must participate in the substance
1

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

 

 

abuse treatment program at Wellspace inpatient facility as directed by Pretrial Services,
and comply with ali the rules and regulations of the program. He must remain at the
inpatient facility until released by the pretrial services officer;

b. A responsible party, approved by Pretrial Services, must escort him to
all required court hearings and escort you back to the inpatient facility upon completion

of the hearing;

|T |S SO STIPULATED.

Dated: March 19. 2019 /s/ T|MOTH\’ H. D|§LGADO
Assistant US Attorney
for the Government

Dated: March 19. 2019 /s/ PETER KN|ETO

Attorney for Defendant
lSAlAH ELlJAH COLE

M
UPON GOOD CAUSE SHOWN and the stipulation of the two parties lT |S
ORDERED that Defendantl |SA|AH ELlJAH COLE’s, Special Conditions of
Release ordered by the Hon. ALL|SON CLA|RE, on July 18, 2018, be modified
with the addition of the following conditions:
a. Defendant, |SA|AH ELlJAH COLE, must participate in the substance
abuse treatment program at Wellspace inpatient facility as directed by Pretrial

Servicesl and comply with all the rules and regulations of the program. He must

2

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

 

 

remain at the inpatient facility until released by the pretrial services officer;
b. A responsible party, approved by Pretrial Services, must escort him to

all required court hearings and escort you back to the inpatient facility upon

Signed: jig

Hd”n.“DEBoRAH BARNES
uNlTED sTATEs
MAelsTRATE JuDeE

   

completion of the hearing.

 

Dated: March 2019

 

 

 

